Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Notice to Applicant

2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/08/2021 has been entered.

3.	The following is a non-Final Office Action. In response to Examiner’s Final Action of 03/22/2021, Applicant amended Claims 1-20. 
Claims 1-20 are pending in this application and have been rejected below.



Response to Amendment

3.	Applicant’s amendments and arguments are acknowledged.

4.	35 USC §112 rejection added. 

5.	The 35 USC §101 rejection of Claims maintained despite Applicant’s arguments and amendments. 

6.	The prior 35 USC §103 rejection withdrawn, and new 35 USC §103 rejection added in light of Applicant’s amendments and arguments. 



Claim Rejections - 35 USC § 112

7.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

8.	Claims 1-20 rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. 

9.	Independent Claim 1 includes the limitations:
 "determining a first weight for the combined provider prediction and a second weight for the combined requester prediction based on a duration of the time horizon; and utilizing an acquisition-engagement balancer machine learning model to generate the predicted matching change from the combined provider prediction and the combined requester prediction according to the first weight and the second weight", and "providing a set of provider acquisition digital communications to a plurality of potential provider devices not associated with the transportation management system; providing a set of provider engagement digital communications to a plurality of provider devices already associated with the transportation management system; providing a set of requester acquisition digital communications to a plurality of potential requester devices not associated with the transportation management system; and providing a set of requester engagement 
Independent Claims 8 and 15 include similar limitations.
The Claims define the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved (see MPEP §2161 et seq., §2162 et seq., §2163 et seq., particularly §2163.02, §2163 (II) (3)(a)(ii) and §2163.03 (v)).
The functions of "determining a first weight for the combined provider prediction and a second weight for the combined requester prediction based on a duration of the time horizon", "utilizing an acquisition-engagement balancer machine learning model to generate the predicted matching change from the combined provider prediction and the combined requester prediction according to the first weight and the second weight", "providing a set of provider acquisition digital communications to a plurality of potential provider devices not associated with the transportation management system", "providing a set of provider engagement digital communications to a plurality of provider devices already associated with the transportation management system", "providing a set of requester acquisition digital communications to a plurality of potential requester devices not associated with the transportation management system", "providing a set of requester engagement digital communications to a plurality of requester devices already associated with the transportation management system", and the language of the specification, does not convey with reasonable clarity to those skilled in the art that, as of the filing date sought, applicant was in possession of the invention as claimed.
See also MPEP 2161.01(I):  "For instance, generic claim language in the original disclosure does not satisfy the written description requirement if it fails to support the scope of the genus claimed. .. Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 968, 63 USPQ2d 1609, 1616 (Fed. Cir. 2002) (holding that generic claim language appearing in ipsis verbis in the original specification did not satisfy the written description requirement because it failed to support the scope of the genus claimed) .. Similarly, original claims may lack written description when the claims define the 

10.	Claims 2-7, 9-14 and 16-20 also rejected under 35 U.S.C. 112(a). These Claims depend from Claims 1, 8 and 15, inherit the same deficiencies, and do not cure those deficiencies.

11.	Dependent Claims 2-7, 9-14 and 16-20 further rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.
Claim 2 (and similarly for Claims 9 and 16) includes the limitations:

Claim 3 (and similarly Claims 10 and 17) includes the limitations:
"determining a first horizon weight based on the duration of the time horizon and a second horizon weight based on the duration of the second time horizon; generating, according to the first horizon weight and the second horizon weight, a weighted combination of the predicted matching change and the second predicted matching change";
Claim 4 (and similarly Claims 11 and 18) includes the limitations:
"determining, based on the duration of the time horizon, a provider acquisition weight for weighting the set of provider acquisition digital communications as part of the electronic communication distribution strategy; determining, based on the duration of the time horizon, a provider engagement weight for weighting the set of provider engagement digital communications as part of the electronic communication distribution strategy; determining, based on the duration of the time horizon, a requester acquisition weight for weighting the set of requester acquisition digital communications as part of the electronic communication distribution strategy; determining, based on the duration of the time horizon, a requester engagement weight for weighting the set of requester engagement digital communications as part of the electronic communication distribution strategy"; 
Claim 5 (and similarly Claims 12 and 19) includes the limitations:

Claim 6 (and similarly Claims 13 and 20) includes the limitations:
"determining a relationship between transportation provider hours and acquisition digital communications based on historical changes in provider hours; .. determining a relationship between transportation provider hours and engagement digital communications based on historical changes in provider hours; .. determining a relationship between received transportation requests and acquisition digital communications based on historical changes in received transportation requests; .. determining a relationship between received transportation requests and engagement digital communications based on historical changes in received transportation requests"; and 
Claim 7 includes the limitations:
"generating the predicted matching change utilizing the acquisition-engagement balancer machine learning model specific to a first geographic location; .. generating an additional predicted matching change for an additional time horizon utilizing an additional acquisition-engagement balancer machine learning model specific to a second geographic location".
These Claims define the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved (see MPEP §2161 et seq., §2162 et seq., §2163 et seq., particularly §2163.02, §2163 (II) (3)(a)(ii) and §2163.03 (v)).



Claim Rejections - 35 USC § 101

12.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

13.	Claims 1-20 rejected under 35 U.S.C. 101 because, although they are drawn to a statutory categories of method (process), medium (manufacture) or system (machine), they are also directed to a judicial exception (an abstract idea) without significantly more.   

14.	Claim 1 recites A method for managing transportation services comprising: determining, for a time horizon associated with a transportation management system, a combined provider prediction by combining a first predicted change in transportation provider hours resulting from distributing acquisition .. communications to transportation provider .. for the time horizon and a second predicted change in transportation provider hours resulting from distributing engagement .. digital communications to transportation provider .. for the time horizon; determining, for the time horizon associated with the transportation management system, a combined provider prediction by combining a first predicted change in received transportation requests resulting from distributing acquisition .. communications to requester .. for the time horizon and a second predicted change in received transportation requests resulting from distributing engagement .. communications to requester .. for the time horizon; generating, for the time horizon associated with the transportation management system, a predicted matching change indicating a prediction of transportation requests matched to transportation providers by: 
The judicial exception is not integrated into a practical application because the Claims, including additional elements such as digital communications, devices, electronic communication, A non-transitory computer readable medium, at least one processor, a computer device, individually, and in combination, when viewed as a whole, are not an improvement to a computer or a technology, the claims do not apply the judicial exception with a particular machine, and the claims do not effect a 
The Claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception (abstract idea), because these additional elements such as those listed above, individually or in combination, do not recite anything that is beyond conventional and routine use of computers (as evidenced by Fig. 11 of the Drawings and paragraphs 111-125 of the Specification in the instant Application and court decisions such as buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) discussed at 2106.05(d) of the MPEP), do not effect a transformation or reduction of a particular article to a different state or thing, nor do they apply  the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular field of use or technological environment. Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as in the instant claims, is not indicative of an inventive concept ("significantly more") - see MPEP 2106.05(f).
Dependent Claims 2-7, 9-14 and 16-20 do not integrate the judicial exception into a practical application because the Claims, including additional elements such as those above, individually, and in combination, when viewed as a whole, are not an improvement to a computer or a technology, the claims do not apply the judicial exception with a particular machine, and the claims do not effect a transformation or reduction of a particular article to a different state or thing. Generally linking the use of the judicial exception to a particular technological environment or field of use, as in the instant claims, is not indicative of integration into a practical application - see MPEP 
Dependent Claims 2-7, 9-14 and 16-20 also do not include additional elements that are sufficient to amount to significantly more than the judicial exception (abstract idea), because these additional elements such as those listed above, individually or in combination, do not recite anything that is beyond conventional and routine use of computers (as evidenced by Fig. 11 of the Drawings and paragraphs 111-125 of the Specification in the instant Application and court decisions such as buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) discussed at 2106.05(d) of the MPEP), do not effect a transformation or reduction of a particular article to a different state or thing, nor do they apply  the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular field of use or technological environment. Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as in the instant claims, is not indicative of an inventive concept ("significantly more") - see MPEP 2106.05(f).
Therefore, Claims 1-20 are rejected under 35 U.S.C. 101 as being directed to non-eligible subject matter. See Alice Corp. v. CLS Bank International, 573__ U.S. 2014.


Claim Rejections - 35 USC § 103

15.	The following is a quotation of 35 U.S.C. 103:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
35 U.S.C. 103 forms the basis for all obviousness rejections set forth in this Office action.

16.	Claims 1-20 rejected under 35 U.S.C. 103 as being unpatentable over Liu (US Patent Application Publication 20180314998 A1 - hereinafter Liu) ) in view of Peng et al. (US Patent Publication 20190287126 A1 - hereinafter Peng2) in further view of Choksi et al. (US Patent Publication 20170024393 A1 - hereinafter Choksi.

17.	As per Claim 1, Liu teaches:
A method for managing transportation services [LIU reads on: Abstract, "A network system, such as a transportation management system, efficiently allocates providers among different geographic regions by providing multiple service options to users."] comprising: 
determining, for a time horizon associated with a transportation management system, a combined provider prediction by combining a first predicted change in transportation provider hours [LIU reads on: Fig. 1, User Client Device 100, User Application 102, Provider Client Device 110, Provider Application 104, Network System 130, Demand Prediction Module 165; Fig 2, Demand Prediction Module 165; Fig. 2 (Cont.), Demand Prediction Module 165, Send training data (290), Generate optimization model (295); Fig. 8, Mapping, Routing, and Timing between N trips and M providers; para 3, "To enable a more efficient allocation of resources among different geos and a higher rate of user conversion, a network system uses global optimization across geos to calculate and provide multiple service options to users that may want to request services (e.g., transport or delivery services, also referred to as a trip) through a user application. In one embodiment, the network system provides multiple service options each time that a user transmits a set of service data indicating an interest in potentially requesting service facilitated by the network system. In other embodiments, the network system provides multiple service options responsive to predicting a period of high user demand within a specified vicinity or geography and during a time period."; para 8, "The network system also uses the information from trip requests to predict future demand across geos and time periods and to position providers based on predicted demand." - The network system also uses the information from trip requests to predict future demand across geos and time periods and to position providers based on predicted demand is determining, for a time horizon associated with a transportation management system, a combined provider prediction by combining a first predicted change in transportation provider hours] ... 
... for the time horizon and a second predicted change in transportation provider hours resulting from distributing engagement digital communications to transportation provider devices for the time horizon [LIU reads on: para 24, "In some embodiments, the service options presented through the provider application 104 include a guaranteed price multiplier (and thus a higher total trip price) if the provider accepts and fulfills a trip request during an upcoming period of predicted high demand. For example, a service option might include a guaranteed 1.8 price multiplier if the provider accepts and fulfills a trip request from geo 1 between 5:00 and 6:00 pm on a particular Saturday. In some embodiments, the provider incurs a financial penalty if the provider accepts a service, but does not fulfill the corresponding trip request (e.g., subsequently cancels). Additionally or alternatively, the pricing of a provider service option might change over time as the desired departure time approaches. For example, the demand prediction module 165 might predict on Thursday morning a period of high user demand the following evening between 7:00 and 8:00 pm. A provider who commits on Thursday to accepting and fulfilling trip requests during this time period might receive a higher guaranteed price multiplier than a provider who commits on Friday afternoon." - A provider who commits on Thursday to accepting and fulfilling trip requests during this time period might receive a higher guaranteed price multiplier than a provider who commits on Friday afternoon is a second predicted change in transportation provider hours resulting from distributing engagement digital communications to transportation provider devices for the time horizon; para 59, "In some embodiments, the trip management module 140 sends provider incentives to the provider application 104 to incentivize the provider to travel from the provider's current location to other geos or other regions of the same geo during a predicted period of high demand."]; 
determining, for the time horizon associated with the transportation management system [LIU, as above], ... 
... for the time horizon [LIU, as above] ... 
... for the time horizon [LIU, as above ];
generating, for the time horizon associated with the transportation management system, a predicted matching change indicating a prediction of transportation requests matched to transportation providers [LIU reads on: para 5, "Still further, in one example, an option selection module selects service options to present through the user application to optimize the matching of users and providers across geos. In one embodiment, the option selection module receives as input a number of market status factors in selecting the service options, including the origin and destination locations, the desired departure time, the current user demand for service, predictions of future demand, number and location of available providers, and/or pricing information in geos within a threshold distance of the origin location or the origin geo of the user. Additionally, the market status factors may include, for each of the available providers located within a threshold distance of the origin location or the origin geo of the user, the distance and estimated time from the provider's current location to the origin location."; para 8, as above] by: determining a first weight for the combined provider prediction [LIU reads on: para 38, "According to an example, after receiving the requested data from the geo data store 188, the provider inventory data store 186, the demand prediction module 165, and the trip data store 180, the option selection module 155 selects geos and service options to present to the user. In one embodiment, the option selection module 155 selects all nearby geos. In another embodiment, the option selection module 155 selects the geo of the origin location and all adjacent geos. In still other embodiments, the option selection module 155 selects geos with varying price modifiers. For example, the option selection module 155 might select geos with price multipliers of 1.0×, 2.5×, and 3.0×, respectively. In the various embodiments, the option selection module 155 considers the current (or alternatively, the forecasted) ratio of supply and demand and the applicable price modifiers in nearby geos when selecting geos for inclusion in the set of service options. For example, if the option selection module 155 determines that there is high demand for service relative to the number of available providers in geo 3 and that the ratio is lower in other nearby geos, the option selection module 155 might include fewer or no service options from geo 3 in response to receiving a set of service data with an origin location in geo 1."]  and ... 
... based on a duration of the time horizon [LIU reads on: para 8, as above; para 55, "In one embodiment, the demand prediction module 165 uses the optimization model to improve predictions of demand over time."]; and
utilizing an acquisition-engagement balancer machine learning model [LIU reads on: para 8, "In some embodiments, a demand prediction module generates and trains an optimization model to predict user demand over upcoming time periods using stored data including historical trip data and data regarding service options presented to and selected by users. The trained optimization model is used to position providers across and within geos to optimize the number of trip requests that the network system is able to fulfill .."; para 54, "The demand prediction module 165 forms a set of training data that serves as input to generate and train the optimization model. In some embodiments, the training data includes feature vectors of sets of service data from past trips taken by users, .."] to 
generate the predicted matching change from the combined provider prediction [LIU, as above] ... 
... according to the first weight [LIU, as above] and ... 
... balanced according to the predicted matching change [LIU, as above]; and ... 
... providing a set of provider engagement digital communications to a plurality of provider devices already associated with the transportation management system [LIU reads on:  paras 24, 59, as above]; ... 
Liu does not explicitly teach, but Peng2 teaches:
... a combined requester prediction by combining a first predicted change in received transportation requests resulting from distributing acquisition digital communications to requester devices [PENG2 reads on: Fig. 1A, Network Computing System 100, Treatment Content Generator 125, User Device Interface 104, Req. Users 140, User Devices 142, Service App 144; Fig. 3, Based on Priority Scores, Select or Generate Treatment for User 325; para 12, "For example, the service entity can include an incentive budget and a set of supply/demand balancing goals for each transport service type within the transport service region. In providing treatment content to users, the network computing system can effectively aid in redistributing transport supply between sub-regions (e.g., seeking to homogenize transport supply versus demand between sub-regions). In additional example, the treatment content can be deployed to users within a particular sub-region based on marketplace balance (e.g., transport supply versus transport demand for a particular transport service option, such as carpool ride sharing). Accordingly, given the incentive budget, the network computing system can target specific transport service incentives by providing individually tailored treatment content to users to encourage user growth, retention, and conversion, with an added goal of balancing the marketplace between transport providers and requesting users." - providing individually tailored treatment content to users to encourage user growth is acquisition digital communications; para 61, "For example, the application-based service can operate in accordance with incentive programs or budgets to grow the user base and increase user retention." - the application-based service can operate in accordance with incentive programs or budgets to grow the user base and increase user retention is a combined requester prediction] ... 
... and a second predicted change in received transportation requests resulting from distributing engagement digital communications to requester devices [PENG2 reads on: para 62, "Accordingly, the treatment content 157 for individual users may be selected based on multiple competing factors, such as a probability of conversion comprising a calculated probability that the treatment content 157 will be engaged or selected (e.g., as feedback 175) by the user 140 to utilize the application-based service (e.g., request transport based on an incentive provided by the treatment content 157)." - the treatment content 157 will be engaged or selected is engagement digital communications; para 76, "The system 100 may then monitor feedback 175 from the service application 144 indicating whether the user 140 interacts with the treatment content 157 (335). Based on the feedback 175, the system 100 can determine whether the user 140 has converted from an observer to a requesting user of the transport service (340). In other words, the system 100 can determine whether the treatment content 157 has caused the user 140 to engage the service application 144 in order to request an application-based service (e.g., a particular transport service corresponding to the treatment content 157)."] ... 
... a second weight for the combined requester prediction [PENG2 reads on: para 40, "The set of service parameters 171 may include parametric values that reflect type of service requested and/or received, as well as frequency in which service is requested and/or received, amount of service received, and pattern with respect to frequency and amount of service received. In the context of transportation services (e.g., on-demand transportation), the amount of service may reflect, for example, distance traveled, trip times and pricing values. The service parameters 171 reflecting the amount of service may include aggregate values (e.g., average, median, running or weighted average), .."] ... 
... and the combined requester prediction [PENG2, as above] 
... the second weight [PENG2, as above]; and determining an electronic communication distribution strategy for distributing acquisition digital communications and engagement digital communications [PENG2, as above] ... 
... distributing acquisition digital communications and engagement digital communications in accordance with the electronic communication distribution strategy [PENG2, as above] by: ... 
... providing a set of requester acquisition digital communications to a plurality of potential requester devices not associated with the transportation management system [PENG2 reads on: paras 12, 61, as above - user growth is providing a set of requester acquisition digital communications to a plurality of potential requester devices not associated with the transportation management system]; and providing a set of requester engagement digital communications to a plurality of requester devices already associated with the transportation management system [PENG2 reads on: paras 12, 61, as above - user retention is providing a set of requester engagement digital communications to a plurality of requester devices already associated with the transportation management system]. 
At the time of filing, it would have been obvious to a person of ordinary skill in the art to have modified Liu to incorporate the teachings of Peng2 in the same field of endeavor of transportation management to include a combined requester prediction by combining a first predicted change in received transportation requests resulting from distributing 
Liu in view of Peng2 does not explicitly teach, but Choksi teaches: 
... resulting from distributing acquisition digital communications to transportation provider devices [CHOKSI reads on: Fig. 1A, Transport Facilitation System 100, Content Sets 138, Driver Device 150, User Devices 160; Fig. 3C, CURRENT INCENTIVE 306, REFERRALS 307; para 21, "FIG. 1A is a block diagram illustrating an example transport facilitation system in communication with user and driver devices, as described herein. ..  In some aspects, the transport system 100 can communicate with human drivers of such vehicles over the network(s) 140 via the drivers' devices 150 (e.g., mobile computing devices executing a designated driver application 152)."; para 87, "With reference to FIG. 3C, the user interface 350 displays a set of virtual cards 306 and 307 that contain generic incentives to provide more on-demand services and/or increase earnings. In particular, card 306 shows a promotional incentive to earn more in fares upon completing a number of tasks during a given period of time (e.g., “Earn at least $30 in fares”). Card 307 shows a promotion to earn additional income by referring friends to become service providers (e.g., “Earn up to $300 for every friend who becomes a driver”). The information contained on virtual cards 306 and 307 is relatively time-sensitive (e.g., the promotions may expire after a certain period of time further into the future), .."] ... 
... providing a set of provider acquisition digital communications to a plurality of potential provider devices not associated with the transportation management system [CHOKSI reads on: Fig. 1A, Fig. 3C, paras 21, 87, as above]; ... 
At the time of filing, it would have been obvious to a person of ordinary skill in the art to have modified Liu in view of Peng2 to incorporate the teachings of Choksi in the same field of endeavor of transportation management to include resulting from distributing acquisition digital communications to transportation provider devices .. providing a set of provider acquisition digital communications to a plurality of potential provider devices not associated with the transportation management system. The motivation for doing this would have been to improve the transportation management of Liu in view of Peng2 by efficiently communicating with drivers. See Choksi, Abstract, "The system can generate a set of ranked content items for display on the driver device based on the determined degree of relevance for each of the filtered subset of content items, and provide the set of ranked content items for display on the driver device.".

18.	As per Claim 2, Liu in view of Peng2 in view of Choksi teaches:
The method of claim 1, further comprising generating, for a second time horizon associated with the transportation management system, a second predicted matching change [as above, Claim 1] by:
Liu further teaches:
determining, based on a duration of the second time horizon [LIU, paras 8, 55, as above, Claim 1], a third weight for an additional combined provider prediction associated with the second time horizon [LIU reads on: para 49, "For example, if many providers are available to provide trips as compared to the number of potential users that may request trips, the estimated trip price may be lower. Similarly, if many users are requesting trips as compared to the number of available providers, the estimated trip price may be higher."] and ...
... associated with the second time horizon [LIU, as above]; and
utilizing the acquisition-engagement balancer machine learning model [LIU reads on: paras 8, 54, as above, Claim 1] to 
generate the second predicted matching change from the additional combined provider prediction [LIU, as above] and ... 
... according to the third weight [LIU, as above] ... 
Liu does not explicitly teach, but Peng2 further teaches:
... a fourth weight for an additional combined requester prediction [PENG2 reads on: para 50, "The model training 182 may adjust weights that the utilized model assigns to specific characteristics represented by, for example, user parameters 167, service application parameters 169, and/or service parameters 171."] ... 
... the additional combined requester prediction [PENG2, as above] ... 
... and the fourth weight [PENG2, as above].
At the time of filing, it would have been obvious to a person of ordinary skill in the art to have modified Liu in view of Peng2 in view of Choksi to incorporate the further teachings of Peng2 in the same field of endeavor of transportation management to include a fourth weight for an additional combined requester prediction. The motivation for doing this would have been to improve the transportation management of Liu in view of Peng2 in view of Choksi by efficiently arranging transportation. 

19.	As per Claim 3, Liu in view of Peng2 in view of Choksi teaches:
The method of claim 2 [as above], further comprising 
Liu further teaches:
determining a first horizon weight based on the duration of the time horizon and a second horizon weight based on the duration of the second time horizon; generating, according to the first horizon weight and the second horizon weight [LIU reads on: paras 24, 38, 55, as above, Claim 1], ... 
... combination of the predicted matching change and the second predicted matching change [LIU, as above, Claims 1, 2]; and ... 
... for a target time horizon based on [LIU, as above] the ... 
combination [LIU, as above].
Liu does not explicitly teach, but Peng2 further teaches: 
... a weighted [PENG2 reads on: para 50, as above, Claim 2] ... 
... wherein determining the electronic communication distribution strategy comprises determining the electronic communication distribution strategy [PENG2, as above, Claim 1] ... 
... weighted [PENG2, as above] ... 
At the time of filing, it would have been obvious to a person of ordinary skill in the art to have modified Liu in view of Peng2 in view of Choksi to incorporate the further teachings of Peng2 in the same field of endeavor of transportation management to include a weighted .. wherein determining the electronic communication distribution strategy comprises determining the electronic communication distribution strategy. The motivation for doing this would have been to improve the transportation management of 

20.	As per Claim 4, Liu in view of Peng2 in view of Choksi teaches:
The method of claim 1 [as above], further comprising:
Liu further teaches:
determining, based on the duration of the time horizon [LIU reads on: paras 24, 38, 55, as above, Claim 1], ... 
determining, based on the duration of the time horizon, a provider engagement weight for weighting the set of provider engagement digital communications [LIU reads on: paras 24, 38, 55, as above, Claim 1] ... 
... determining, based on the duration of the time horizon [LIU, as above], ... 
... determining, based on the duration of the time horizon [LIU, as above], ... 
... the set of provider engagement digital communications [LIU, as above, Claim 1], ... 
... the provider engagement weight [LIU, as above], ... 
Liu does not explicitly teach, but Peng2 further teaches:
... part of the electronic communication distribution strategy [PENG2, as above, Claim 1]; ... 
... as part of the electronic communication distribution strategy [PENG2, as above]; ... 
... a requester acquisition weight for weighting the set of requester acquisition digital communications as part of the electronic communication distribution strategy [PENG2, as above, Claims 1, 2]; ... 
... a requester engagement weight for weighting the set of requester engagement digital communications as part of the electronic communication distribution strategy [PENG2, as above, Claims 1, 2; para 50, as above, Claim 2]; and ... 
... the set of requester acquisition digital communications, and the set of requester engagement digital communications [PENG2, as above, Claim 1] according to ... 
... the requester acquisition weight, and the requester engagement weight [PENG2, as above, Claim 1; para 50, as above, Claim 2].
At the time of filing, it would have been obvious to a person of ordinary skill in the art to have modified Liu in view of Peng2 in view of Choksi to incorporate the further teachings of Peng2 in the same field of endeavor of transportation management to include a requester acquisition weight for weighting the set of requester acquisition digital communications as part of the electronic communication distribution strategy, a requester engagement weight for weighting the set of requester engagement digital communications as part of the electronic communication distribution strategy; and .. the set of requester acquisition digital communications, and the set of requester engagement digital communications according to ... the requester acquisition weight, and the requester engagement weight. The motivation for doing this would have been to improve the transportation management of Liu in view of Peng2 in view of Choksi by efficiently arranging transportation. 
Liu in view of Peng2 does not explicitly teach, but Choksi teaches: 
...  a provider acquisition weight for weighting the set of provider acquisition digital communications [CHOKSI reads on: para 50, "In other examples, the content set generator 170 may determine a ranking for new content items to be sent to the provider device 199 based on past user interactions with similar types of content items. For example, if the service provider has interacted with a number of content items promoting referrals in the past, new content items containing promotions for referrals may be assigned even higher rankings than the past content items." - new content items containing promotions for referrals may be assigned even higher rankings is a provider acquisition weight] as ... 
... distributing the set of provider acquisition digital communications [CHOKSI reads on: para 87, as above, Claim 1], ... 
... the provider acquisition weight [CHOKSI, as above], ... 
At the time of filing, it would have been obvious to a person of ordinary skill in the art to have modified Liu in view of Peng2 in view of Choksi to incorporate the further teachings of Choksi in the same field of endeavor of transportation management to include a provider acquisition weight for weighting the set of provider acquisition digital communications, distributing the set of provider acquisition digital communications. The motivation for doing this would have been to improve the transportation management of Liu in view of Peng2 in view of Choksi by efficiently communicating with drivers. 

21.	As per Claim 5, Liu in view of Peng2 in view of Choksi teaches:
The method of claim 1 [as above], further comprising: 
Liu further teaches:
receiving an indication from an administrator device of a modification to the time horizon for distributing acquisition digital communications and engagement digital communications [Liu reads on: para 6, "The trip price estimation module calculates or computes an estimated value (e.g., estimated trip cost) for each of the selected service options and sends the estimate values to the option selection module for display on the user client device."; para 33, " In response to receiving user input comprising a request for information from the network system 130, the trip management module 140 sends an instruction to an option selection module 155 to select geos and available providers for inclusion as service options to present to the user."; para 40, "In some embodiments, the option selection module 155 selects the candidate provider with the shortest estimated time of pickup (ETP) at the origin location responsive to a user requesting a desired departure time of “now.”"; para 78, "Assume that a user attending a baseball game at a stadium in geo 1 opens the user application 102 at 4:17 pm, roughly twenty minutes before the end of the game, to make a trip request. The user inputs the origin location, the destination location, and an order time of “now.” Responsive to receiving the service data, the option selection module 155 sends for display on the user client device 100 the service options 504, 506, 508. Service option A includes a provider currently located in the same geo as the user and has an ETP at the origin location of 4:22 pm, 5 minutes from the order time. Because the current demand for rides is low, the price multiplier in geo 1 is 1.0×, and the total estimated price to the destination location is $26."; para 79, "Service option B includes a provider located in neighboring geo 2 arriving at the origin location approximately ten minutes after the order time, at 4:27 pm."]; and modifying, based on the modification to the time horizon [Liu, as above], the first weight for the combined provider prediction [Liu, para 38, as above, Claim 1] and  ... 
... for generating the predicted matching change [Liu, para 8, as above, Claim 1].
Liu does not explicitly teach, but Peng2 further teaches:
... the second weight for the combined requester prediction [PENG2,  as above, Claim 1; para 50, as above, Claim 2] 
At the time of filing, it would have been obvious to a person of ordinary skill in the art to have modified Liu in view of Peng2 in view of Choksi to incorporate the further teachings of Peng2 in the same field of endeavor of transportation management to include the second weight for the combined requester prediction. The motivation for doing this would have been to improve the transportation management of Liu in view of Peng2 in view of Choksi by efficiently arranging transportation. 

22.	As per Claim 6, Liu in view of Peng2 in view of Choksi teaches:
The method of claim 1, wherein determining the first predicted change in transportation provider hours [as above, Claim 1] comprises 
Liu further teaches:
determining a relationship between transportation provider hours [Liu, below] and ... 
... based on historical changes in provider hours [Liu reads on: paras 8, 54, as above, Claim 1]; determining the second predicted change in transportation provider hours comprises determining a relationship between transportation provider hours and engagement digital communications based on historical changes in provider hours [Liu, paras 8, 54, as above; para 24, as above, Claim 1]; ... 
... determining the first predicted change in received transportation requests comprises determining a relationship between received transportation requests and acquisition digital communications based on historical changes in received transportation requests [PENG2 reads on: Fig. 3, Determine Historical Usage Data of The User 310; Fig. 1A, paras 12, 61, as above, Claim 1; para 32, "The predictive sub-system 150 can further include a model execution engine 120, which can further compile profile data from a user profile 116 of the requesting user 140. For example, the model execution engine 120 can perform a lookup in a data store 115 of the requesting user's profile 116 to identify predetermined or predefined characterizations of the user 140 based on historical data. For example, the user's interaction with the service application 144, history of transport requests, preferred of frequented service types, and various other data indicating tendencies or preferences of the requesting user 140 can be stored in the user profile 116 of the requesting user 140."; para 33, "The data store 115 of the predictive sub-system 150 can further store a set of models (e.g., machine learning models) in a model library 118. The model execution engine 120 can run the compiled real-time data and stored profile data of the user 140 through each of the models."; para 39, "The set of service application parameters 169 may include parametric values that reflect type, frequency, duration, or pattern of use of activity with respect to the service application 144."]; and determining the second predicted change in received transportation requests comprises determining a relationship between received transportation requests and engagement digital communications based on historical changes in received transportation requests [PENG2, as above; paras 62, 76, as above, Claim 1].

Liu does not explicitly teach, but Peng2 further teaches:
... determining the first predicted change in received transportation requests comprises determining a relationship between received transportation requests and acquisition digital communications based on historical changes in received transportation requests [PENG2 reads on: Fig. 3, Determine Historical Usage Data of The User 310; Fig. 1A, paras 12, 61, as above, Claim 1; para 32, "The predictive sub-system 150 can further include a model execution engine 120, which can further compile profile data from a user profile 116 of the requesting user 140. For example, the model execution engine 120 can perform a lookup in a data store 115 of the requesting user's profile 116 to identify predetermined or predefined characterizations of the user 140 based on historical data. For example, the user's interaction with the service application 144, history of transport requests, preferred of frequented service types, and various other data indicating tendencies or preferences of the requesting user 140 can be stored in the user profile 116 of the requesting user 140."; para 33, "The data store 115 of the predictive sub-system 150 can further store a set of models (e.g., machine learning models) in a model library 118. The model execution engine 120 can run the compiled real-time data and stored profile data of the user 140 through each of the models."; para 39, "The set of service application parameters 169 may include parametric values that reflect type, frequency, duration, or pattern of use of activity with respect to the service application 144."]; and determining the second predicted change in received transportation requests comprises determining a relationship between received transportation requests and engagement digital communications based on historical changes in received transportation requests [PENG2, as above; paras 62, 76, as above, Claim 1].
At the time of filing, it would have been obvious to a person of ordinary skill in the art to have modified Liu in view of Peng2 in view of Choksi to incorporate the further teachings of Peng2 in the same field of endeavor of transportation management to include determining the first predicted change in received transportation requests comprises determining a relationship between received transportation requests and acquisition digital communications based on historical changes in received transportation requests; and determining the second predicted change in received transportation requests comprises determining a relationship between received transportation requests and engagement digital communications based on historical changes in received transportation requests. The motivation for doing this would have been to improve the transportation management of Liu in view of Peng2 in view of Choksi by efficiently arranging transportation. 
Liu in view of Peng2 does not explicitly teach, but Choksi teaches: 
... acquisition digital communications [CHOKSI reads on: Fig. 3C, para 87, as above, Claim 1] ... 
At the time of filing, it would have been obvious to a person of ordinary skill in the art to have modified Liu in view of Peng2 in view of Choksi to incorporate the further teachings of Choksi in the same field of endeavor of transportation management to include acquisition digital communications. The motivation for doing this would have been to improve the transportation management of Liu in view of Peng2 in view of Choksi by efficiently communicating with drivers. 

23.	As per Claim 7, Liu in view of Peng2 in view of Choksi teaches:
The method of claim 1 [as above], wherein 
Liu further teaches:
generating the predicted matching change for the time horizon comprises generating the predicted matching change utilizing the acquisition-engagement balancer machine learning model [LIU reads on: paras 5, 8, 54, as above, Claim 1] specific to a first geographic location [LIU reads on: para 38, as above, Claim 1]; and further comprising generating an additional predicted matching change for an additional time horizon utilizing an additional acquisition-engagement balancer machine learning model specific to a second geographic location [LIU, as above; para 31, "The geo monitoring module 150 determines price multipliers in specified geos as determined by the network system 130, and sends the price multiplier data to the geo data store 188 for storage. Depending on implementation, a geo can be one of many geos that can be user-defined regions, overlapping regions, regions of different sizes or dimensions, and/or regions defined by a coordinate system or array of shapes .. The geo monitoring module 150 can update the price multiplier for a geo periodically (e.g., perform the computation every three minutes or five minutes, etc.) or based on a schedule."].

24.	As per Claim 8, Liu teaches:
A non-transitory computer readable medium for managing transportation services comprising instructions that, when executed by at least one processor, cause a computer device [reads on: Fig. 7, system 700, PROCESSOR 702, MEMORY 706, STORAGE DEVICE 708; para 85, "FIG. 7 is a block diagram illustrating physical components of a computer 700 used as part or all of the network system 130, user client device 100, or provider client device 110 from FIG. 1, in accordance with an embodiment. Illustrated are at least one processor 702 coupled to a chipset 704. Also coupled to the chipset 704 are a memory 706, a storage device 708, a graphics adapter 712, and a network adapter 716."; para 86, "The storage device 708 is any non-transitory computer-readable storage medium, such as a hard drive, compact disk read-only memory (CD-ROM), DVD, or a solid-state memory device. The memory 706 holds instructions and data used by the processor 702."] to: 
The remainder of the Claim rejected under the same rationale as Claim 1 above.

25.	As per Claim 9, Liu in view of Peng2 in view of Choksi teaches:
The non-transitory computer readable medium of claim 8, further comprising instructions that, when executed by at least one processor, cause the computer device [as above, Claim 8] to 
The remainder of the Claim rejected under the same rationale as Claim 2 above.

26.	As per Claim 10, Liu in view of Peng2 in view of Choksi teaches:
The non-transitory computer readable medium of claim 9, further comprising instructions that, when executed by at least one processor, cause a computer device [as above, Claim 9] to 
The remainder of the Claim rejected under the same rationale as Claim 3 above.

27.	As per Claim 11, Liu in view of Peng2 in view of Choksi teaches:
The non-transitory computer readable medium of claim 8, wherein the instructions cause the computer device [as above, Claim 8] to 
The remainder of the Claim rejected under the same rationale as Claim 4 above.

28.	As per Claim 12, Liu in view of Peng2 in view of Choksi teaches:
The non-transitory computer readable medium of claim 8, further comprising instructions that, when executed by the at least one processor, cause the computer device [as above, Claim 8] to:
The remainder of the Claim rejected under the same rationale as Claim 5 above.

29.	As per Claim 13, Liu in view of Peng2 in view of Choksi teaches:
The non-transitory computer readable medium of claim 8, further comprising instructions that, when executed by the at least one processor, cause the computer device [as above, Claim 8] to:
The remainder of the Claim rejected under the same rationale as Claim 6 above.

30.	As per Claim 14, Liu in view of Peng2 in view of Choksi teaches:
The non-transitory computer readable medium of claim 8, further comprising instructions that, when executed by the at least one processor, cause the computer device [as above, Claim 8] to : 
The remainder of the Claim rejected under the same rationale as Claim 7 above.

31.	As per Claim 15, Liu teaches:
A system for managing transportation services comprising: at least one processor; and a non-transitory computer readable medium comprising instructions that, when executed by the at least one processor, cause the system [reads on: Fig. 7, system 700, PROCESSOR 702, MEMORY 706, STORAGE DEVICE 708; para 85, "FIG. 7 is a block diagram illustrating physical components of a computer 700 used as part or all of the network system 130, user client device 100, or provider client device 110 from FIG. 1, in accordance with an embodiment. Illustrated are at least one processor 702 coupled to a chipset 704. Also coupled to the chipset 704 are a memory 706, a storage device 708, a graphics adapter 712, and a network adapter 716."; para 86, "The storage device 708 is any non-transitory computer-readable storage medium, such as a hard drive, compact disk read-only memory (CD-ROM), DVD, or a solid-state memory device. The memory 706 holds instructions and data used by the processor 702."] to:
The remainder of the Claim rejected under the same rationale as Claim 1 above.

32.	As per Claim 16, Liu in view of Peng2 in view of Choksi teaches:
The system of claim 15, further comprising instructions that, when executed by the at least one processor, cause the system [as above, Claim 15] to
The remainder of the Claim rejected under the same rationale as Claim 2 above.

33.	As per Claim 17, Liu in view of Peng2 in view of Choksi teaches:
The system of claim 16, further comprising instructions that, when executed by the at least one processor, cause the system [as above, Claim 16] to:
The remainder of the Claim rejected under the same rationale as Claim 3 above.

34.	As per Claim 18, Liu in view of Peng2 in view of Choksi teaches:
The system of claim 15, wherein the instructions cause the system [as above, Claim 15] to 
The remainder of the Claim rejected under the same rationale as Claim 4 above.


The system of claim 15, further comprising instructions that, when executed by the at least one processor, cause the system [as above, Claim 15] to:
The remainder of the Claim rejected under the same rationale as Claim 5 above.

36.	As per Claim 20, Liu in view of Peng2 in view of Choksi teaches:
The system of claim 15, further comprising instructions that, when executed by the at least one processor, cause the system [as above, Claim 15] to:
The remainder of the Claim rejected under the same rationale as Claim 6 above.



Response to Arguments

37.	Applicant's arguments filed 07/08/2021 have been fully considered but they are found not persuasive with regard to the 35 U.S.C. 101 rejection and/or are moot with regard to the 35 U.S.C. 103 rejection in view of the new rejections necessitated by the amendments. 

38.	With regard to the 35 U.S.C. 101 rejection, Applicant argues (at pp. 25-30) that "the claimed invention improves the functioning of a computer or other technology or technical field by improving the accuracy and precision of distributing digital communications to transportation providers and requesters utilizing a particular acquisition-engagement balancer machine learning model" at step 2A, Prong Two of the analysis under the 2019 PEG. 
Examiner respectfully disagrees. As explained at paragraph 14 above in this Office Action, the claims are directed to an abstract idea (Certain Methods of Organizing Human Activity) at step 2A, Prong One of the 2019 PEG. At step 2A, Prong Two of the analysis, the additional (computer) elements in the claims are merely used as a tool to implement the abstract idea, which is not indicative of integration into a practical application - see MPEP 2106.05(f).

39.	With regard to the 35 U.S.C. 103 rejection, Applicant argues (at pp. 30-37) that neither Liu nor Peng2 describe or suggest the combining of acquisition and engagement communications for predicting a match (between a requester and a provider). 
Examiner respectfully disagrees. Under Broadest Reasonable Interpretation, Liu teaches predicting a match between requesters and providers at paragraph 8 ("predict future demand across geos and time periods and to position providers based on predicted demand") and at paragraph 24 ("In some embodiments, the service options acquisition and engagement communications) and at paragraph 61 ("For example, the application-based service can operate in accordance with incentive programs or budgets to grow the user base and increase user retention"), for example. 

40.	Applicant also argues (at pp. 32-33) that neither Liu nor Peng2 describe or suggest acquisition communications for providers. 
As noted above, Peng2 teaches this under BRI at paragraphs 12 and 61 for example. However, the new reference Choksi addresses this particular limitation in the amended claims more explicitly, at Figure 3C  and paragraph 87 ("referring friends to become service providers") for example.

41.	The remainder of Applicant's arguments regarding the 35 U.S.C. 103 rejection are moot in light of the new combination of references used to reject the amended claim language, incorporating new reference Choksi, as explained in detail at paragraphs 17-23 above in this Office Action.



Conclusion

42.	Applicant's amendment necessitated any new ground(s) of rejection presented in this Office Action. See MPEP §706.07(a). 

43.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Fan et al. (US Patent Publication 20170193625 A1) describes a system and method for determining an expected driver demand for an expected event based at least in part on a similar historic event, and determining one or more incentives to meet the expected driver demand.
Marco (US Patent Publication 20180137594 A1) describes a system and method for reserving drivers to accept transportation requests from the transportation service (and to forego transportation requests from other transportation services) by sending the driver an idle mode offer specifying a compensation amount to incentivize the driver to remain idle (i.e., to not accept transportation requests from another transportation service) for a specified period of time.
Brinig et al. (US Patent Publication 20180102017 A1) describes a system and method for managing on-demand transportation services linking available drivers and/or autonomous vehicles (AVs) with requesting riders throughout a given region.
Wynter et al. (US Patent Publication 20200160251 A1) describes a scoring and matching engine which uses passenger profile scores, driver profile scores, and the route travel time predictions from an adaptive dispatching algorithm to output a set of ranked matches of selected potential driver-passenger pairs.

SARJIT S BAINS whose telephone number is 571 270 0317. The examiner can normally be reached on Monday-Friday from 9:00 am to 5:30 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RUTAO WU, can be reached on (571) 272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .

/SARJIT S BAINS/Examiner, Art Unit 3623                                                                                                                                                                                                        /RUTAO WU/Supervisory Patent Examiner, Art Unit 3623